Citation Nr: 1546832	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for macular degeneration of the right eye.


REPRESENTATION

Veteran represented by:	David Anaise, Esq.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction is now with the VA RO in Jackson, Mississippi.


REMAND

By way of history, the Veteran began to experience blurred vision in his right eye during service in mid-April 1969.  He had decreased vision in his left eye his entire life, but experienced blurred vision in his right eye two weeks after arriving for active duty.  Service department clinical records show treatment from May 1969 to July 1969 for blurred vision in the right eye with an initial diagnosis of a macular cyst on the right eye.  The revised diagnosis was macular degeneration of the right eye, microcystic type, and the examining ophthalmologist found that it did not exist prior to service.  The Veteran's left eye disorder was diagnosed as amblyopia, secondary to anisometropia, hypermetropia, and the examiner found this disorder existed prior to entry to active duty service and was not aggravated by service.

In September 2006, the Veteran first filed a claim service connection alleging he had "facular macular retinitis," and requesting a VA examination; the Veteran failed to show for April and May 2007 VA examinations.  Accordingly, the RO based their decision on the evidence of record and granted service connection for "macular degeneration, right eye" in an August 2007 rating decision, assigning a noncompensable rating based on right eye visual acuity corrected to 20/40.  The Veteran disagreed with the assigned rating.

A December 2007 VA eye examination revealed no evidence of macular degeneration in either eye.  There was evidence of cataracts and a confirmed diagnosis of amblyopia in the left eye; there were no diagnosed right eye disorders.  A June 2010 VA examination found bilateral early cataracts and presbyopia; there was no evidence of macular abnormality.  A May 2014 VA eye examination documented bilateral cataracts diagnosed in 2007 and macular degeneration diagnosed in 1969, however, the examiner found no evidence of macular degeneration on examination.  The examiner determined the Veteran's impaired vision was due to his amblyopic left eye and bilateral cataracts.

The Board finds a remand is necessary for a new VA examination and opinion to assess the Veteran's in-service right eye injury and any residual effects.  Although service-connected for right eye macular degeneration, there does not appear to be a current diagnosis of macular degeneration.  Accordingly, on remand an ophthalmologist must evaluate the Veteran's right eye, assess any current diagnoses and whether there are any residual symptoms due to the Veteran's in-service right eye injury, and reconcile any in-service diagnosis with any current impairment.

It appears that not all of the clinical records from the Veteran's in-service hospital admission are associated with the evidence of record.  On remand, the RO must request clinical records from the Naval Hospital in San Diego, California, in accordance with the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  Further, at his RO hearing the Veteran indicated he only receives treatment through VA.  Accordingly, any outstanding VA medical treatment records, to include those from the Shreveport, Louisiana and Jackson, Mississippi VA Medical Centers (VAMC) must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request:

* all pertinent outstanding VA treatment records regarding the Veteran, to include those from the Shreveport, Louisiana and Jackson, Mississippi VAMCs; and

* any pertinent outstanding clinical hospitalization records regarding the Veteran from the Naval Hospital in San Diego, California, from May 1969 to July 1969.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA eye examination by an ophthalmologist.  The evidence of record, to include the Veteran's service treatment records and in-service clinical treatment records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.  In particular, the examiner must report:

(a)  The uncorrected and corrected central visual acuity for both distance and near vision of both eyes.

(b)  In examining loss of field of vision, the examiner must report any visual field defects using a Goldmann Perimeter chart.  Any completed Goldmann chart must be included with the examination report.

(c)  In examining impairment of muscle function, the examiner must chart the areas of diplopia, if any, on a Goldmann Perimeter chart.  Any completed Goldmann chart must be included with the examination report.

(d)  Whether there are any incapacitating episodes and, if so, the severity and manifestations of such episodes.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner's medical report must describe the disease, injury, or other pathological process responsible for any visual impairment found.  The examiner must provide opinions on:

(a)  Whether the initial in-service diagnosis of a right eye macular cyst was correct.

(b)  Whether the second in-service diagnosis of right eye macular degeneration was correct.

(c)  Whether the Veteran has any right eye disorders diagnosed during the pendency of the appeal (beginning September 2006 to the present) and, if so, whether each diagnosed right eye disorder is due to his in-service right eye diagnosis, injury, or residuals thereof.

(d)  Whether any right eye disorder diagnosed during the pendency of this appeal was aggravated by the Veteran's in-service right eye diagnosis, injury, or residuals thereof.

A complete rationale for all opinions must be provided and for each opinion rendered the examiner must state upon what specific evidence that determination is based.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

